UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 22, 2007 Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-3375 South Carolina Electric & Gas Company 57-0248695 (a South Carolina corporation) 1426 Main Street, Columbia, South Carolina29201 (803) 217-9000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03(a)AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. EffectiveMay 22, 2007, South Carolina Electric & Gas Company (SCE&G) amended its articlesof incorporation to reduce, from 40,437 to 37,037, the number ofauthorized shares of SCE&G’s Cumulative Preferred Stock ($50 par value) 4.60% (SeriesB), and to reduce, from $295,891,461.50 to $295,721,461.50, SCE&G’s stated capital. The articles of amendment were adopted to reflect SCE&G’s acquisition of 3,400 shares of its Cumulative Preferred Stock ($50 par value) 4.60% (Series B) that, pursuant to SCE&G’s articles of incorporation, may not be reissued. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 3.01 Articles of Amendment dated May 22, 2007 (Filed herewith) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. South Carolina Electric & Gas Company (Registrant) May 23, 2007 By:/s/James E. Swan, IV James E. Swan, IV Controller
